DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions.  
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 8/06/2021 has been entered.
3.  	Claims 1, 4-5, 9, 12, 16, and 19 have been amended. Claim 8 has been canceled. Claim 22 has been added. Claims 1-7, 9-19 and 21-22 are pending and will be considered for examination.
4. 	Double patenting rejections are not withdrawn since Applicants have not submitted a terminal disclaimer.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.

5.	Claims 1-6, 9-14, 16-19, and 21-22 are rejected under 35 U.S.C. 102(e) as being anticipated by Agarwal et al. (US 2009/0182622A1).
As in independent Claim 1, Agarwal teaches a method comprising:
 	displaying, at a client device, a content gallery associated with an account of a user of a network-based publication system, the content gallery comprising a plurality of content items from a database of the network-based publication system and associated with the account of the user of the network-based publication system (fig. 5-8, at least pars. 46, 57-58, 62, 69, for example, in fig. 5A, a user interface displays, at a client device 302, a user’s list 504 comprising a plurality of content items from a network-based service, resource, or inventory (pars. 44 and 69) or a list 702 of a user interface 700 in fig. 7A);
	receiving, at the client device and from the network-based publication system, an indication that a trigger event is detected and that corresponds to a content item not included in the content gallery being added to the content gallery and to a database of currently available content items offered on the network-based publication system (at least pars. 46, 55, 62, 69, the user may add an item (e.g., a new item) to the list or items of interest and/or recommendation can be added to the list based on user’s profile, interest, purchase history, etc., which is provided by the network-based service to the user list and it can be stored in a memory enhancement service 106 that are available for the user);
 	responsive to receiving the indication that the trigger event is detected, displaying, at the client device and in the content gallery, status information in relation to the plurality of content items to indicate the content item not included in the content gallery has been added (at least pars. 46, 55-58, 62, 69, the user interface displays updated user’s list with visual indicator for newly added enhanced data);

displaying, at the client device and in the content gallery, the updated status information in relation to the plurality of content items including the added content item, the updated status information being rendered over at least one content item of the plurality of content items including the added content item (fig. 7A, pars. 46, 55-58, 62, 69, a visual indicator (e.g., indicator 719 in fig. 7A) may be displayed in conjunction with the newly added enhanced data in order to notify the user of any enhanced data added to the user's memory account since the user last accessed the account).

	As in Claim 2, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches that the plurality of content items comprises a plurality of images (Agarwal, see at least figs. 5a-5B and 7A).

 	As in Claim 3, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches that displaying the content gallery is responsive to a search and the content gallery comprises results of the search (Agarwal, at least oars. 32, 37, 43-44, 67-68, based on a search result, the user interface displays and indicates enhanced data for the items).

 	As in Claim 4, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches determining content items to include in the content gallery based on information Agarwal, at least pars.55-58, the list is based on information associated with the user’s memory account).

 	As in Claim 5, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches determining content items to include in the content gallery based on one or more lists associated with an account of the user (Agarwal, at least pars.55-58, the items of the list are based on information associated with the user’s memory account).
 	
As in Claim 6, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches that the status information is rendered over at least one content item of the plurality of content items (Agarwal, at least pars. 55-58, 69, for example, in fig. 7A, the visual indicator is displayed on the item in the list).

 	Claims 9 and 16 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claims 10 and 17are substantially similar to Claim 2 and rejected under the same rationale.

 	Claims 11 and 18 are substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 12 and 19 are substantially similar to Claim 4 and rejected under the same rationale.

 	Claim 13 is substantially similar to Claim 5 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 6 and rejected under the same rationale.

 	As in Claim 21, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches that the trigger event corresponds to the content item not included in the content gallery being added to a catalog of all currently available content items offered on the network-based publication system (at least pars. 46, 55-58, 62, 69, the items of interest and/or recommendation (e.g., new items) can be added to the list based on user’s profile, interest, purchase history, etc., and it can be stored in the memory enhancement service 106 and send a notification to the user for the newly added enhanced data added to the user’s memory account).

 	As in Claim 22, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches that the content gallery is an image gallery comprising content item images that represent a plurality of content items available in the network-based publication system that include at least content items of interest (figs. 5A-5D, par. 57, the user interface displays a list 504 of the user’s previously “remembered data (i.e., the data captured . 


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 6. 	Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (US 2009/0182622A1) in view of Boesel, Greg (US 2007/0244769 A1).
As in Claim 7, Agarwal teaches all the limitations of Claim 1. Agarwal does not teach receiving a selection of at least one content item of the plurality of content items from the content gallery; and providing one or more details of the at least one content item.
However, in the same filed of the invention, Boesel teaches receiving a selection of at least one content item of the plurality of content items from the content gallery (figs. 7-8, at least pars. 158, 161, a user can select an item from a list of items); and 
providing one or more details of the at least one content item (figs. 7-8, at least pars. 158, 161, an item detail for the selected item can be displayed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the user’s list including newly added items taught by Agarwal with the displaying of the item detail for the Boesel to display the item detail for the selected item when the user interface displays the list comprising items of the interest in the user’s account. The motivation or suggestion would be to provide an item detail for a selected item so that a user can easily get the detailed information of the item.
	
 	Claim 15 is substantially similar to Claim 7 and rejected under the same rationale.
	


Response to Arguments
7.	Applicant's arguments with respect to the claims 1-7, 9-19 and 21-22 have been fully considered, but are moot in view of the new ground(s) of rejection.
 	Regarding claim 1 (similarly claims 9 and 16), Applicant appears to argue that Agarwal fails to teach  the limitations “receiving updated status information from the network-based publication system; and  	displaying, at the client device and in the content gallery, the updated status information in relation to the plurality of content items including the added content item, the updated status information being rendered over at least one content item of the plurality of content items including the added content item” as recited in claim 1. The Examiner respectively disagrees. 
See at least paragraphs [0046], [0055]-[0058], [0062], and [0069] (further see at least paragraphs [0043]-[0044]). For example, in paragraph [0046], based on account user information, such as profile information obtained by the memory enhancement 
 	Accordingly, Agarwal teaches that when the newly enhanced data (item) is added to the user’s memory account (e.g. user’s list as shown in figs. 5A-5D), which is not included in the user’s memory account (or list) and now stored in the memory enhancement service 106 and available to the user, the memory enhancement service 
 	Therefore, Agarwal alone teaches all the limitations recited in claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 Primary Examiner, Art Unit 2144